                                  Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 1 of 109
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Dunmore School District, 300 West Warren Street, Dunmore, PA 18509                                          Pennsylvania Interscholastic Athletic Association, 550 Gettysburg
                                                                                                            Road, PO Box 2008, Mechanicsburg, PA 17055-0708

    (b) County of Residence of First Listed Plaintiff             Lackawanna                                  County of Residence of First Listed Defendant              Cumberland
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Matthew D. Dempsey, Esq., Lenahan & Dempsey, P.C., 116 N.                                                   Alan R. Boynton, Esq., Carol Steinour Young, Esq., Dana W. Chilson,
                                                                                                            Esq., McNees Wallace & Nurick LLC, 100 Pine Street, Harrisburg, PA
Washington Ave., P.O. Box 234, Scranton, PA                                                                 17101

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           42 U.S.C. § 1983
VI. CAUSE OF ACTION Brief description of cause:
                                           Allegations of due process and equal protection violations
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
06/29/2020                                                              /s/ Carol Steinour Young
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
       Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 2 of 109




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DUNMORE SCHOOL DISTRICT                :
300 West Warren Street                 :
Dunmore, Pennsylvania 18509            :
                                       :
                Plaintiff              :
         v.                            :
                                       :
PENNSYLVANIA INTERSCHOLASTIC           :
ATHLETIC ASSOCIATION                   :
550 Gettysburg Road                    : NO.
P.O. Box 2008                          :
Mechanicsburg, Pennsylvania 17055-0708 :
                                       :
                Defendant              :


                NOTICE OF REMOVAL OF CIVIL ACTION

TO: UNITED STATES DISTRICT COURT FOR THE MIDDLE
    DISTRICT OF PENNSYLVANIA

      Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant

Pennsylvania Interscholastic Athletic Association, Inc. ("PIAA") hereby

removes the above-captioned action from the Court of Common Pleas of

Lackawanna County, Pennsylvania, to the United States District Court for

the Middle District of Pennsylvania. In support of this removal, Defendant

states as follows:

      1.    On or about June 19, 2020, Plaintiff initiated a civil action

against Defendant PIAA by filing a Complaint in the Court of Common
       Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 3 of 109




Pleas of Lackawanna County. The matter was docketed in the Court of

Common Pleas at Number 2020-cv-2417.

      2.       As set forth therein, the Complaint generally arises out of

PlAA’s decision to reclassify the Plaintiff’s girls basketball program from

Class 3A to Class 4A for the 2020-2021 and 2021-2022 school years “in

violation of plaintiff’s constitutional rights to due process and the equal

protection of the laws…” See introductory paragraph of Complaint.

      3.       As averred in Paragraph 33 of the Complaint, Plaintiff alleges

that PIAA violated Plaintiff’s right to due process under the 14th Amendment

of the U.S. Constitution. See Complaint at ¶ 34

      4.       As averred in Paragraph 34 of the Complaint, Plaintiff alleges

that PIAA violated Plaintiff’s right to equal protection under the 14th

Amendment of the U.S. Constitution. See Complaint at ¶35.

      5.       Because Plaintiff seeks relief on claims arising out of the

Constitution of the United States and Federal Statutes, this Court has

original jurisdiction over the action pursuant to 28 U.S.C. § 1331.

      6.       Accordingly, this action is properly removed to this Court under

28 U.S.C. § 1441(a) and (c)(1) setting forth the claims for violation of

federal law.




                                         2
       Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 4 of 109




      7.     As required by 28 U.S.C. § 1446(b), this Notice of Removal is

filed within thirty days after Defendant’s receipt of the Complaint setting

forth the claims of federal law.

      8.     A copy of this Notice of Removal is being filed with the

Prothonotary of the Court of Common Pleas of Lackawanna County,

Pennsylvania and served upon all parties in accordance with 28 U.S.C.

§ 1446(d).

      9.     Defendant files with this Notice of Removal a copy of all

process and pleadings served upon it in the state court action prior to the

filing of this Notice of Removal (see Exhibits A, B, C, and D).

      WHEREFORE, Defendant hereby removes this action from the Court

of Common Pleas of Lackawanna County, Pennsylvania, to the United

States District Court for the Middle District of Pennsylvania.

                                    McNEES WALLACE & NURICK LLC

                                    By       s/Carol Steinour Young
                                           Alan R. Boynton, Jr., PA ID 39850
                                           aboynton@mcneeslaw.com
                                           Carol Steinour Young, PA ID 55969
                                           csteinour@mcneeslaw.com
                                           Dana W. Chilson, PA ID 208718
                                           dchilson@mcneeslaw.com
                                           100 Pine Street, P.O. Box 1166
                                           Harrisburg, PA 17108-1166
                                           (717) 232-8000

Dated: June 29, 2020                Attorneys for Defendant
                                       3
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 5 of 109




                          EXHIBIT A
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 6 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 7 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 8 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 9 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 10 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 11 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 12 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 13 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 14 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 15 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 16 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 17 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 18 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 19 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 20 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 21 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 22 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 23 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 24 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 25 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 26 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 27 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 28 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 29 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 30 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 31 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 32 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 33 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 34 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 35 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 36 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 37 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 38 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 39 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 40 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 41 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 42 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 43 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 44 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 45 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 46 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 47 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 48 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 49 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 50 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 51 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 52 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 53 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 54 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 55 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 56 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 57 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 58 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 59 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 60 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 61 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 62 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 63 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 64 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 65 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 66 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 67 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 68 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 69 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 70 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 71 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 72 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 73 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 74 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 75 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 76 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 77 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 78 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 79 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 80 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 81 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 82 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 83 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 84 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 85 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 86 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 87 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 88 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 89 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 90 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 91 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 92 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 93 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 94 of 109




                          EXHIBIT B
          Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 95 of 109




Lenahan & Dempsey, P.C.                                                                                         .KELLY
                                                                                                        M 1 \ L-11
By: Matthew D. Dempsey, Esquire
ID. No. 34379
                                                                       Attorneys for Plaintiffj   /).   CKAWAHs JA COUNTY
Lenahan & Dempsey Professional Building
Suite 400
116 North Washington Avenue                                                                         rm      Jui'i    23 A
P.O. Box 234
                                                                                                                         *       1 A \
Scranton, Pennsylvania 18501-0234                                                                                        'J;
(570) 346-2097 Telephone                                                                                                       /:C‘f
                                                                                                          Uhl        ;IV!L b:V
(570) 346-1174 Facsimile
E-mail: mdd@lenahandempsey.com




 DUNMORE SCHOOL DISTRICT                                                     IN THE COURT OF COMMON PLEAS
 300 West Warren Street                                                          OF LACKAWANNA COUNTY
 Dunmore, Pennsylvania 18509
                                                                                           CIVIL ACTION-LAW
                                Plaintiff
            v.

 PENNSYLVANIA INTERSCHOLASTIC
 ATHLETIC ASSOCIATION
 550 Gettysburg Road
                                                                                                             no.      Qocvzmi
 P.O.Box 2008
 Mechanicsburg, Pennsylvania 17055-0708

                                 Defendant



                                                     RULE TO SHOW CAUSE

          AND NOW, this           Zl      day of'jllAJly . 2020, upon consideration of the foregoing petition, it is hereby

ordered that:

          1.         A rule is issued upon the defendant/respondent, Pennsylvania Interscholastic Athletic

Association (“PIAA”), to show cause why the plaintiff/petitioner, Dunmore School District (“Dunmore”), is

not entitled to the relief requested;

          2.         The defendant/respondent, PIAA, shall file an answer to the petition within ten days of service

upon the respondent;

          3.         The petition shall be decided under Pa.R.C.P. 206.7;
          4.         Depositions shall be completed within|^^days of this date; and

                                                                 1*0
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 96 of 109




                                  2
          Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 97 of 109




Lenahan & Dempsey, P.C.
By: Matthew D. Dempsey, Esquire                            Att     for plaintiff
ID. No. 34379
Lenahan & Dempsey Professional Building
Suite 400
116 North Washington Avenue
P.O. Box 234
Scranton, Pennsylvania 18501-0234
(570) 346-2097 Telephone
(570) 346-1174 Facsimile
E-mail: mdd@lenahandempsey.com




DUNMORE SCHOOL DISTRICT                                          IN THE COURT OF COMMON PLEAS
300 West Warren Street                                               OF LACKAWANNA COUNTY
Dunmore, Pennsylvania 18509
                                                                          CIVIL ACTION-LAW
                               Plaintiff
          v.

PENNSYLVANIA INTERSCHOLASTIC
ATHLETIC ASSOCIATION                                                               NO.
550 Gettysburg Road
P.O. Box 2008
Mechanicsburg, Pennsylvania 17055-0708

                                Defendant



                                                  ORDER

         AND NOW, this________ day of__________________ , 2020, upon consideration of the Petition of

the Plaintiff for Preliminary Injunction, it is hereby ORDERED that the Defendant is enjoined for the duration

of the preliminary injunction from taking any action to change the Dunmore girls’ basketball team’s

classification from Class 3 A to Class 4A for the 2020-2021 and 2021-2022 school years.

         SO ORDERED.




                                                     BY THE COURT:

                                                                                              ,J.




                                                       3
        Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 98 of 109




   Lenahan & Dempsey, P.C.
   By: Matthew D. Dempsey, Esquire                                         i-'tAUR! B. KELLY
   ID. No. 34379                                                     1L M 0 PE? r1* KM A COUNTY
   Lenahan & Dempsey Professional Building
   Suite 400
   116 North Washington Avenue
                                                                        70?   Ml 23 A °«: 5 b
   P.O. Box 234
   Scranton, Pennsylvania 18501-0234                                      ,-*!« OF JUDICIAL
   (570) 346-2097 Telephone                                            KLCUROS CIVIL BIVIS10H
   (570) 346-1174 Facsimile
   E-mail: mdd@lenahandempsey.com




DUNMORE SCHOOL DISTRICT                                          IN THE COURT OF COMMON PLEAS
300 West Warren Street                                               OF LACKAWANNA COUNTY
Dunmore, Pennsylvania 18509
                                                                          CIVIL ACTION-LAW
                              Plaintiff
         v.

 PENNSYLVANIA INTERSCHOLASTIC
 ATHLETIC ASSOCIATION                                                               NO.
 550 Gettysburg Road
 P.O. Box 2008
 Mechanicsburg, Pennsylvania 17055-0708

                               Defendant




                          PLAINTIFF’S PETITION FOR PRELIMINARY INJUNCTION

        NOW COMES the plaintiff, Dunmore School District (“Dunmore”), by and through its counsel,

Lenahan & Dempsey, P.C., by Matthew D. Dempsey, Esquire, and for its Petition for Preliminary Injunction

against the defendant, Pennsylvania Interscholastic Athletic Association (“PIAA”), hereby sets forth the

following averments in support of its request for injunctive relief in accordance with the plaintiffs Petition for

Preliminary Injunction and accompanying proposed Order. The plaintiff, Dunmore, hereby demands injunctive

relief pursuant to Pennsylvania Rule of Civil Procedure 1531, and requests a preliminary injunction enjoining

the defendant, PIAA, from reclassifying Dunmore from Class 3 A to Class 4A for the sport of girls’ basketball

for the 2020-2021 and 2021-2022 school-years in violation of the plaintiffs constitutional rights to due process

and the equal protection of the laws, and in further violation of the spirit, purpose, and plain language of PIAA’s



                                                         4
        Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 99 of 109




rules, regulations, policies, Constitution, and By-Laws. Dunmore demands the said injunctive relief in order to

prevent immediate and irreparable harm that cannot be adequately compensated by money damages, because

greater injury will occur from refusing to grant the injunction than from granting it, because a preliminary

injunction will restore Dunmore and PIAA to their status quo as it existed before PIAA’s wrongful conduct,

because Dunmore is likely to prevail on the merits, because a preliminary injunction is reasonably suited to

abate PIAA’s offending activity, and because the public interest will be served, not harmed, if the preliminary

injunction is granted, and in support thereof sets forth the following averments, which are further detailed in

Plaintiffs Complaint and the accompanying exhibits attached thereto:

        1.        Pennsylvania Rule of Civil Procedure 1531 provides: “[a] court shall issue a preliminary or

special injunction only after written notice and hearing unless it appears to the satisfaction of the court that

immediate and irreparable injury will be sustained before notice can be given or a hearing held, in which case

the court may issue a preliminary or special injunction without a hearing or without notice.” Pa. R.Civ.P. No.

1531(a). Furthermore, “[i]n determining whether a preliminary or special injunction should be granted and

whether notice or a hearing should be required, the court may act on the basis of the avennents of the pleadings

or petition and may consider affidavits of parties or third persons or any other proof which the court may

require.” Ibid.

        2.        Under Pennsylvania law, “[t]o obtain a preliminary injunction, a petitioner must establish that:

(1) relief is necessary to prevent immediate and irreparable harm that cannot be adequately compensated by

money damages; (2) greater injury will occur from refusing to grant the injunction than from granting it; (3)

the injunction will restore the parties to their status quo as it existed before the alleged wrongful conduct; (4)

 the petitioner is likely to prevail on the merits; (5) the injunction is reasonably suited to abate the offending

 activity; and (6) the public interest will not be harmed if the injunction is granted.” Brayman Const. Corp. v.

 Com., Dep't of Tramp., 608 Pa. 584, 601 (2011) (citing Summit Towne Ctr., Inc. v. Shoe Show ofRocky Mount,




                                                          5
        Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 100 of 109




Inc., 573 Pa. 637, 646-47 (2003))._Moreover, “a party seeking preliminary injunctive relief need not establish

the anticipated harm with certainty.” Weeks v. Dep't of Human Servs., 222 A.3d 722, 733 (Pa. 2019). Rather,

“[t]he purpose of a preliminary injunction is to “prevent imminent and irreparable harm that might occur before

the merits of a case can be heard and determined.” Ibid, (citing SEIUHealthcare Pennsylvania v. Com., 104

A.3d 495, 500-01 (2014)) (quotations removed).

        3.     PIAA’s arbitrary and irrational interpretation and application of its policies unfairly and

unlawfully deprived Dunmore of its guaranteed constitutional rights, as detailed in Plaintiffs Complaint.

Granting Dunmore’s requested injunctive relief and issuing a preliminary injunction is necessary to prevent

Dunmore’s current and future irreparable injuries, particularly because these harms cannot be adequately

compensated through money damages. Dunmore has suffered and will continue to suffer the unlawful and

injurious deprivation of its guaranteed rights if the Court refuses to issue a preliminary injunction, whereas

granting Dumnore’s Petition and issuing a preliminary injunction in accordance with the proposed Form of

Order will effectively combat and/or eliminate the harm complained of, without causing any injury to PIAA.

Therefore, greater injury will occur from refusing to issue Dunmore’s requested preliminary injunction than

from granting it.

        4.      The injunctive relief Dunmore seeks will restore Dunmore and PIAA to their status quo as it

existed before PIAA’s wrongful conduct in reclassifying Dunmore’s girls’ basketball program, namely by

maintaining and restoring Dunmore’s Class 3 A classification, which existed before the reclassification at issue.

Restoring Dunmore’s Class 3A classification will restore the situation that existed before PIAA’s wrongful

 conduct, therefore preserving the status quo as it existed prior to PIAA’s reclassification of the Dunmore girls’

 basketball team as Class 4A.

        5.      Dunmore is likely to prevail on the merits because PIAA’s interpretation and application of the

 Competitive Classification Formula were arbitrary and irrational, and PIAA’s adopted means of serving its




                                                         6
        Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 101 of 109




interest in competitive balance were arbitrary, unfair, and not rationally related to the interest, as detailed in

Plaintiffs Complaint. PIAA’s actions therefore unlawfully denied Dunmore of its constitutional rights of due

process and the equal protection of the laws. PIAA’s actions plainly meet the elements of the laws identified

in Plaintiffs Complaint and Plaintiffs Petition for Preliminary Injunction because PIAA violated Dunmore’s

due process and equal protection rights in an arbitrary and irrational way that flies in the face of the spirit,

purpose, and plain language of the PIAA’s Competitive Classification Formula, Constitution, and By-Laws.

        6.     Furthermore, Dunmore is likely to succeed on the merits of this case because PIAA violated

Dunmore’s guaranteed rights to due process and the equal protection of the laws, giving rise to a claim for

deprivation of constitutional rights, as detailed in Plaintiffs Complaint. PIAA retroactively applied and

enforced its rules and regulations through unfair and arbitrary means that do not rationally serve the underlying

purpose. Crucially, Dunmore was provided insufficient notice and was not given opportunity to comport its

conduct in accordance with PIAA rules and regulations, in violation of Dunmore’s due process rights.

        7.      Injunctive relief is the best and most reasonably suited means to abate PIAA’s unlawful conduct

by enjoining PIAA from taking actions that violate Dunmore’s constitutional rights, as well as PIAA’s own

Constitution, By-Laws, and Competition Classification Formula, as detailed in Plaintiffs Complaint.

Injunctive relief is particularly necessary in this case because damages would not adequately address

Dunmore’s injuries, as detailed in Plaintiffs Complaint.

        8.      The requested injunctive relief will serve, not harm, the public interest, as detailed in Plaintiffs

Complaint. The Dunmore girls’ basketball team has a no-cut policy and accepts all student-athletes who are

interested in joining the team, including those students who merely join the team for socialization purposes.

PIAA’s Competition Classification Formula and its interpretation thereof harms the public interest because it

 implies that a girls’ basketball program with any expectation of success would potentially need to restrict non-

 athletic transfers from joining in order to remain in its classification. This implication not only contradicts




                                                         7
        Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 102 of 109




Dunmore’s efforts to provide a welcoming, no-cut program that recognizes that students participate in sports

for many non-athletic purposes, but also potentially hinders opportunities for students who have not violated

any rule set forth by PIAA.

       WHEREFORE, the plaintiff respectfully requests the Court grant its Petition for Preliminary Injunction

and issue a preliminary injunction enjoining the defendant from reclassifying the Dunmore girls’ basketball

team to from Class 3 A to Class 4A, pending a decision on the merits of the plaintiffs claims in this matter.



                                                     Respectfully submitted,

                                                     LENAHAN & DEMPSEY, P.C.


                                                     Matthew D. Dempsey, Edqhire
                                                     Attorneys for Plaintiff, Dunmore School District

                                                     Lenahan & Dempsey Professional Building, Suite 400
                                                     116 North Washington Avenue
                                                     P.O. Box 234
                                                     Scranton, Pennsylvania 18501-0234




                                                        8
        Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 103 of 109




                                        CERTIFICATE OF SERVICE

       AND NOW, this 18th day of June, 2020,1, Mathew D. Dempsey, Esquire, hereby served a copy

of the foregoing Petition via certified mail on the parties of record as follows:


PENNSYLVANIA INTERSCHOLASTIC
ATHLETIC ASSOCIATION
550 Gettysburg Road
P.O.Box 2008
Mechanicsburg, Pennsylvania 17055-0708.




                                                       LENAHAN & DEMPSEY, P.C.




                                                       Matthew D. Dempsey, Esquire
                                                       Attorneys for Plaintiff, Dunmore School District

                                                       Lenahan & Dempsey Professional Building, Suite 400
                                                       116 North Washington Avenue
                                                       P.O.Box 234
                                                       Scranton, Pennsylvania 18501-0234




                                                         9
        Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 104 of 109




                                   CERTIFICATE OF COMPLIANCE

       I certify that this filing complies with the provisions of the Case Records Public Access Policy of the

Unified Judicial System of Pennsylvania that require filing confidential information and documents differently

than non-confidential information and documents.




                                                    Submitted by: Lenahan & Dempsey, P.C.

                                                    Signatures y//

                                                    Name: Matthew D. Dempsey, Esquire

                                                    Attorney No: 34379




                                                                                   S'-J
                                                                                          .N r/j
                                                                                   ■y.,
                                                                                     o

                                                                                    0




                                                      10
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 105 of 109




                           EXHIBIT C
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 106 of 109
Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 107 of 109




                           EXHIBIT D
             Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 108 of 109




DUNMORE SCHOOL DISTRICT                                    :   IN THE COURT OF COMMON PLEAS
300 West Warren Street                                     :   OF LACKAWANNA COUNTY
Dunmore, Pennsylvania 18509                                :
                                                           :   CIVIL ACTION – LAW
                        Plaintiff                          :
        v.                                                 :
                                                           :
 PENNSYLVANIA INTERSCHOLASTIC                              :
 ATHLETIC ASSOCIATION                                      :   NO.        20 CV 2417
 550 Gettysburg Road                                       :
 P.O. Box 2008                                             :
 Mechanicsburg, Pennsylvania 17055-0708                    :
                                                           :
                        Defendant                          :


                                       ACCEPTANCE OF SERVICE

      AND NOW, this 22nd day of June 2020, I hereby accept service of Plaintiff’s Complaint

and Plaintiff’s Petition for Preliminary Injunction on behalf of Defendant Pennsylvania Interscholastic

Athletic Association, and certify that I am authorized to do so.

                                              McNees Wallace & Nurick, LLC


                                              By
                                                   Alan R. Boynton, Jr.

                                              Attorney for Defendant Pennsylvania Interscholastic
                                              Athletic Association
     Case 3:20-cv-01091-RDM Document 1 Filed 06/29/20 Page 109 of 109




                       CERTIFICATE OF SERVICE

     The undersigned hereby certifies that on this date a true and correct

copy of the foregoing document was emailed and served via first class

mail, postage prepaid and e-mail, upon the following:

                    Matthew D. Dempsey, Esquire
                      Lenahan & Dempsey, P.C.
            Lenahan & Dempsey Professional Bldg., Ste. 400
                     116 North Washington Ave.
                            P.O. Box 234
                      Scranton, PA 18501-0234


                                        s/Carol Steinour Young
                                        Carol Steinour Young


Dated: June 29, 2020
